DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 11/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 8/3/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Response to Arguments
Regarding the claims rejected under 112(b), the claims 1, 8, and 15 are amended accordingly; however, the claims 7, 14, and 21 remain the same as before.  The claims 7, 14, and 21 are still rejected under 112(b).  Please see the rejections below for more details.

Regarding the claims rejected under 103, Applicant’s arguments, pages 11-12, have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over YAZDIAN (US 2018/0018373 A1), and in further view of MANABE (US 2018/0204572 A1).

Please see the rejections below for more details.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 14, and 21 recite, “wherein the change of facial expression of the user …. ….”.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 7, 9-10, 12-18 of copending Application No. 16/233,678 and further view of YAZDIAN (US 2018/0018373 A1) and MANABE (US 2018/0204572 A1). Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is rejected as being unpatentable over the claims of the copending application in further view of YAZDIAN.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the copending application and instant application.  
Instant application: 16/233,716
(amended on 1/13/2021)
Co-pending application: 16/233,678
(amended on 7/28/2021)
Claim 1. 
A method, implemented on a machine having at least one processor, storage, and a communication platform for managing a dialogue with a user, comprising: 

receiving, via the communication platform, information representing surrounding of a user engaged in an on-going dialogue on a topic of a program, 




wherein the information [includes a current response from the user in the on-going dialogue], is acquired from a current scene in which the user is present, and captures characteristics of the user and the current scene; 

extracting relevant features from the information; 







detecting, based on the relevant features, an appearance and a state of the user;





determining a dialogue context surrounding the current scene based on the relevant features; and 




[accessing, based on the state of the user, whether to continue the on-going dialogue on the topic of the program];


generating a feedback directed to the current response of the user based on a result of the accessing, the appearance of the user, and the dialogue context.

Claim 1:  
A method, implemented on a machine having at least one processor, storage, and a communication platform for enabling communication between a machine dialogue agent and a user, comprising: 

receiving, by the dialogue agent via the communication platform, information representing surrounding of a user to be engaged in a new dialogue, 




wherein the information is acquired from a scene in which the user is present and captures characteristics of the user and the scene; 



extracting relevant features from the information; estimating a state of the user based on the relevant features; 





determining a dialogue context surrounding the scene based on the relevant features; determining a topic for the new dialogue that is considered appropriate based on the characteristics of the user and the scene;


determining an initiation node in a dialogue tree based on the state of the user and/or the dialogue context, wherein the dialogue tree is for governing the new dialogue with the user on the topic; and 







initiating the new dialogue between the dialogue agent and the user on the topic based on the initiation node of the dialogue tree.
replacing a predetermined starting sentence, of the new dialogue, indicated by an initiation node in a dialogue tree with a new starting sentence determined based on the state of user and the dialogue context, wherein the dialogue tree is for governing the new dialogue with the user on the topic; and initiating the new dialogue between the dialogue agent and the user on the topic by starting the new dialogue with the new starting sentence.


Co-pending Application No. 16/233,678 is silent to the [bracketed] limitations. 
Please see the 103 rejections below for how YAZNDIAN and MANABE teaches the [bracketed] limitations.

Independent Claims 8 and 15 are similar to the method of Claim 1; thus, they are also rejected as being unpatentable over the claims of the co-pending application in further view of YAZDIAN, as shown in the table above.

With respect to the dependent claims, each of the claims maps to a corresponding dependent claim of the co-pending application in view of YAZDIAN and MANABE or are found within the scope of the independent claim; please see mapping that follows: Instant Application Claim (I)-Co-pending Application Claim in view of YAZDIAN and MANABE (C):
Claims 2, 9, 16 (I):Claims 2,9,16 (C); Claim 3, 10, 17 (I):Claims 3,10,17 (C); Claims 4, 11, 18 (I):Claims 4, 11, 18 (C); Claims 5, 12, 19 (I):Claims 5, 12, 19 (C); Claims 6, 13, 20 (I):Claims 6, 13, 20 (C); Claims 7, 14, 21 (I):Claims 7, 14, 21 (C).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over YAZDIAN (US 2018/0018373 A1), and in further view of MANABE (US 2018/0204572 A1).

REGARDING CLAIM 1, YAZDIAN discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for managing a dialogue with a user (YAZDIAN Fig. 2 – “CPU, System Memory, Input Devices, Display Device”), comprising: 
receiving, via the communication platform (YAZDIAN Fig. 1), information representing surrounding of a user (YAZDIAN Fig. 3; Par 26 – “The system 100 includes an Observation Analysis 101 module communicatively linked to an Action Queue 102. The linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further includes a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) engaged in an on-going dialogue (YAZDIAN Par 43 – “In a particular embodiment, the digital assistant component 220 could analyze video data captured within the physical environment to determine a level of conversation amongst one or more users (e.g., verbal communication, sign language, etc.). For example, the digital assistant component 220 could maintain user profile data that specifies that a particular user is hearing impaired and frequently converses using sign language, and upon determining that the particular user is relatively quiet, the digital assistant component 220 could perform one or more actions to help stimulate conversation within the physical environment.”; Par 44 – “For example, the digital assistant component 220 could retrieve an instance of audio data that represents dialogue asking the users if they would like to play a game.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”) on a topic of a program (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.”), wherein the information includes a current response from the user in the on-going dialogue (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), is acquired from a current scene in which the user is present (YAZDIAN Fig. 3; Par 59 – “FIG. 3 illustrates a plurality of users within a home environment configured with a digital assistant component, according to one embodiment described herein. As shown, the environment 300 includes a plurality of users and an electronic device configured with the digital assistant component 220. In the depicted embodiment, the users are currently sitting down for a meal. The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context.”), and captures characteristics of the user and the current scene (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 56 – “In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 41 – “For example, the digital assistant component 220 could collect information, using one or more input sensor devices 208, about the plurality of users within a physical environment. The digital assistant component 220 could then analyze the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. For example, the digital assistant component 220 could determine that the users are currently having dinner within the physical environment. The digital within the physical environment amongst a plurality of users.”); 
extracting relevant features from the information (YAZDIAN Par 50 – “For example, each user might have a GPS device associated with them, and the system may periodically poll each device to learn the current location of each family member. This device could be a cell phone, purpose-built GPS device, a wearable GPS, or any other suitable device.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”; Par 70 – “As shown, the method 400 begins at block 410, where the digital assistant component 220 collects information, using one or more input sensor devices, about a plurality of users within a physical environment. The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
detecting, based on the relevant features, an appearance (YAZDIAN Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520). For example, the digital data describing the appearance of each known user within the user profile data.”; Par 60 – “For example, the user profile could specify that one of the children present within the physical environment 300 has a particular favorite fictional character.”; Par 63 – “If those users are children, the digital assistant component 220 may provide some direction, sing a song, play specific audio, show video or other entertaining content, provide a game, or some other content to help motivate the children to put their shoes on and get ready to go. …. If the digital assistant component 220 determines that an adult user needs to begin getting ready or perform some task to leave on time, it may prompt them differently.”; Par 67 – “For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”) and a state of the user (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful. The system may adjust its actions based on this analysis. For example, the digital assistant component 220 might decide to postpone informing the user about something, or may provide a song, video, game, or other media to the user in an effort to soothe him or her.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 57 – “For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach. Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all. In another embodiment, if a child's person state indicates that they are upset, the system may provide a prompt to a parent or caregiver”);
determining a dialogue context surrounding the current scene based on the relevant features (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”);
[accessing, based on the state of the user, whether to continue the on-going dialogue on the topic of the program] (YAZDIAN Par 57 – “Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all. In another embodiment, if a child's person state indicates that they are upset, the system may provide a prompt to a parent or caregiver.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure. Additionally, once a conversation has begun, the digital assistant component 220 may refrain from interrupting with other alerts or events unless it is necessary or they are suitably important. This determination could be based on user configured preferences, or could be based on an associated “importance” with each event. Alternatively, the digital assistant component 220 could determine for itself how important the information is, and decide whether or not to interrupt.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”);
generating a feedback directed to the current response of the user (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”) based on [a result of the accessing], the appearance of the user, the dialogue context (YAZDIAN Par 57 – “In some embodiments, the digital assistant component 220 is configured to use this “person state” when determining what sort of prompt or output is appropriate for each user at any given time. For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach.”; Par 60 – “The digital assistant component 220 could then access a repository (e.g., a remote database) to determine one or more actions corresponding to the situational context. For example, the digital assistant component 220 could determine one or more interactive games that can be played while the family is sitting down to dinner. In one embodiment, the digital assistant component 220 is configured to consider a user profile for one or more of the users, specifying preferences of the one or more users. For example, the user profile could specify that one of the children present within the physical environment 300 has a particular favorite fictional character. As a result, the digital assistant component 220 could access a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”; Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”; Par 69 – “Additionally, the digital assistant component 220 the system may be more capable of participating in and continuing conversations.”; Par 114 – “Moreover, when movements of the driver's hands and body are detectable by the in-vehicle camera, the careless state may be estimated based on such an action of the driver rubbing the eyes or the face with his or her hand or such an action of the driver frequently correcting his or her seated position and posture.”).

YADIAN does not explicitly teach the [square-bracketed] limitations. In other words, YADIAN teaches a method/system that verbally interacts with a user and changes its response/feedback based on accessing user’s state (Par 57) and changing a topic and/or refraining the verbal interaction (Pars 57, 68, and 69).  YADIAN teaches refraining the conversation (Par 57); thus, YADIAN implicitly suggests determining whether or not to continue the conversation/interaction with a user.  However, for the clarity of the rejection, Examiner provides MANABE.

MANABE explicitly discloses the [square-bracketed] limitations.  MANABE discloses a method/system conversing a user, comprising:
[accessing, based on the state of the user, whether to continue the on-going dialogue on the topic of the program] (MANABE Par 63 – “In S107, it is determined whether a conversation stopping condition has been satisfied. Examples of the conversation stopping condition include a condition that the user has given utterance with instructions to end the conversation, a condition that the driving load on the user has become high, and a condition that the driver has recovered to a normal arousal state. When it is determined that the conversation stopping condition has been satisfied in S107, the conversation started in S106 is forcibly stopped, and the conversation start processing is once ended.”; Par 69 – “In S115, similarly to S107, it is determined whether the conversation stopping condition has been satisfied. When it the conversation started in S112 or S114 is forcibly stopped, and the conversation start processing is once ended. On the other hand, when it is determined that the conversation stopping condition has not been satisfied in S115, the processing proceeds to S116. In S116, it is determined whether the conversation started in S112 or S114 has been completed. When it is determined that the conversation still continues in S116, standby is kept until the completion of the conversation by repeating the determination of S115 and S116. When it is determined that the conversation has been completed in S116, the conversation start processing is once ended.”; Par 101 – “According to the present embodiment, a headline sentence is incorporated into the opening of a conversation that conveys news information. When the news information used for the conversation actually has a content that the driver is not interested in and there is thus no sign of improvement in the careless state, the dialog device 100 can quickly end the conversation with the driver concerning that news information and change the topic to different news information. As thus described, when the driver's uninterested response to introduction of the headline sentence can be detected and the topic can be changed, it is possible to reduce cases where the driver finds it vexing to be spoken to by the dialog device 100”);
generating a feedback directed to the current response of the user based on [a result of the accessing], the appearance of the user, the dialogue context (MANABE Par 64 – “On the other hand, when it is determined that the conversation stopping condition has not been satisfied in S107, the processing proceeds to S108. In S108, it is determined whether an opening part of the conversation started in S106, such as introduction of a headline sentence, has been ended. When it is determined that the opening part of the conversation still continues in S108, standby is kept until the opening part is ended by repeating the determination of S107 and S108. When it is determined that the opening part of the conversation is ended in S108, the processing proceeds to S109”; Par 65 – “In S109, for estimating whether a reaction of the driver to the opening part of the conversation is favorable, it is determined whether the careless state of the driver has been improved. When it is estimated that the reaction to the current conversation topic is favorable and the careless state has been improved in S109, repetition of S107 to S109 is made. Accordingly, the conversation that the driver is interested in is continued.”; Par 66 –“On the other hand, when it is estimated that the careless state has not been improved and the reaction of the driver to the current topic is not favorable in S109, the processing proceeds to S110. In S110, the topic is changed and the conversation with the driver is continued.”; Par 46 – “Further, the carelessness determination block 52 acquires, from the vehicle interior imaging unit 16, information such as a direction of a visual line of the driver's eyes and opening conditions of the eyes. When the parallax of the eyes is unstable or is not in an appropriate state for perception of an object in the traveling direction, and when the opening degree of the eyes continues to be low, the carelessness determination block 52 determines that the driver is in the careless state.”; Par 72 – “Dialog device: “You seem to be bored. Why don't we talk about something?””; Par 114 – “Moreover, when movements of the driver's hands and body are detectable by the in-vehicle camera, the careless state may be estimated based on such an action of the driver rubbing the eyes or the face with his or her hand or such an action of the driver frequently correcting his or her seated position and posture.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YAZDIAN to include accessing whether or not to continue a conversation, as taught by MANABE.
One of ordinary skill would have been motivated to include accessing whether or not to continue a conversation, in order to provide information that user is more interested in (MANABE Par 101).


REGARDING CLAIM 2, YAZDIAN in view of MANABE discloses the method of claim 1, wherein the information includes multimodal sensor data (YAZDIAN Fig. 1 – “Input” and linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further includes a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) in at least one of audio, visual, textual, and haptic modalities (YAZDIAN Par 73 – “As shown, the method 500 begins at block 510, where the digital assistant component 220 collects sensor data using one or more video capture devices and one or more microphone devices, for a plurality of users within a physical environment. The digital assistant component 220 analyzes the audio data using one or more voice recognition modules to determine an identity of a first user within the physical environment (block 515)”; Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520).”), where the audio sensor data record the current response from the user and/or acoustic sound from the current scene (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”).

REGARDING CLAIM 3, YAZDIAN in view of MANABE discloses the method of claim 1, wherein the state of the user (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”) includes at least one of:
a text representing the current response from the user in the on-going dialogue (YAZDIAN Par 45 – “Additionally, the digital assistant component 220 may monitor user speech by analyzing audio data or texts and other messages sent by each user, and determine that users are referring to each other by name or referring to each other as “dad” and “mom” and associate each user with that name.”; Par 29 – “One example of an interaction between users and a particular embodiment of the system 100 is as follows. The Speech Acquisition 108 module receives speech input from a user. This information is handed to the Syntactic Parser 109, which determines that the user said “Where is dad?” The Entity Extraction 110 module recognize names, places, events, or other things in text similarly to how it may identify such entities in speech, and may respond to recognizing these entities in a similar fashion”); 
an appearance of the user observed in the current scene (YAZDIAN Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520). For example, the digital assistant component 220 could store data describing the appearance of each known user within the user profile data.”); 
an expression of the user estimated based on the information acquired from the current scene (YAZDIAN Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”); 
one or more emotions of the user inferred based on the expressions of the user (YAZDIAN Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”); and
an intent of the user inferred based on at least one of the expression and the one or more emotions (YAZDIAN Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful. The system may adjust its actions based on this analysis. For example, the digital assistant component 220 might decide to postpone informing the user about something, or may provide a song, video, game, or other media to the user in an effort to soothe him or her. Additionally, the module may be linked to an intent determination module that can better understand the intent of a user and therefore provide better assistance. Of course, in some embodiments a user may disable tone and emotion analysis, and the system will respond as if the user is calm and collected regardless of their current emotional state.”; Par 29 – “One example of an interaction between users and a particular embodiment of the system 100 is as follows. The Speech Acquisition 108 module receives speech input from a user. This information is handed to the Syntactic Parser 109, which determines that the user said “Where is dad?” The Entity Extraction 110 module identifies “dad” as a name, and the Tone/Emotion Analysis 112 module determines that the speaking user is not worried, but is merely curious. The Intent Determination 111 module determines that the user would like to know where “dad” is, and sends this information to the Observation Analysis 101.”).

REGARDING CLAIM 4, YAZDIAN in view of MANABE discloses the method of claim 1, wherein the dialogue context (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”) includes at least one of: 
at least one object present in the current scene and a characterization thereof (YAZDIAN Par 70 – “Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.””); 
an estimated classification of the current scene (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”); 
a characterization of the current scene (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment.”); and 
a sound heard from the environment of the current scene (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment.”; Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”).

REGARDING CLAIM 5, YAZDIAN in view of MANABE discloses the method of claim 1, further comprising determining a topic of the feedback (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.”; Par 68 – “If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), wherein the topic is one of 
a subject matter relating to the on-going dialogue that is directed to a program; 
a subject matter dynamically determined based on the state of the user and/or the dialogue context related to the current scene (YAZDIAN Par 67 – “For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion. Additionally, the digital assistant component 220 may convey recent news stories or other events to the users in order to keep them informed and allow them to discuss them. These conversation starters could similarly come at other times, whether because a user prompted the system to provide one or simply because the digital assistant component 220 has determined that one or more users might want to know of a recent event or may want to have something to discuss. The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”); and 
a combination thereof.

REGARDING CLAIM 6, YAZDIAN in view of MANABE discloses the method of claim 1, wherein the feedback corresponds to a response to be directed to the user in response to the current response of the user (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, provide a new one and may further adjust its future topic selection based on this failure.”; Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”) and is to be conveyed to the user in the on-going dialogue via at least one of speech and visual means (YAZDIAN Par 29 – “Upon determining a location or guess, the Observation Analysis 101 sends this determination to the Action Queue 102, which in turn sends it to the Scheduler 118 when appropriate. Finally, the system 100 can respond to the initial question through the Expressive Text-to-Speech 119 module (“Dad is on the way home, Billy!”). Depending on the decided action, the system 100 could also send a text through the Email, Chats, Messages, and Texts 116 module, update a Calendar 117, or any other output. The foregoing example is non-limiting, and is meant merely to describe one possible embodiment of the present invention.”; Par 55 – “In a preferred embodiment, if the digital assistant component 220 decides to interact with the users verbally, it uses an expressive text-to-speech module to do so. Some users may be more comfortable with oral guidance rather than text-based assistance, or may be otherwise unable or unwilling to receive guidance in another way. In some embodiments, the expressive text-to-speech module has one voice which it uses at all times, but in other embodiments each user may be able to configure the system to speak to them in a unique voice.”; Par 60 – “As a result, the digital assistant component 220 could access a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”; Par 72 – “For example, the digital assistant component 220 could initiate playback of a trivia game, where the digital assistant component 220 outputs audio data using one or more speaker devices, where the audio data is generated by processing a textual trivia question with a text-to-speech analysis module. The digital assistant .

REGARDING CLAIM 7, YAZDIAN in view of MANABE discloses the method of claim 1.
MANABE further discloses wherein the change of facial expression of the user includes a change in the user’s gaze towards an object present in the current scene (MANABE Par 27 – “The vehicle interior imaging unit 16 includes, for example, a near-infrared camera combined with a near-infrared light source. The near-infrared camera is installed in the vehicle interior and mainly shoots the driver's face by light applied from the near-infrared light source. By performing image analysis, the vehicle interior imaging unit 16 extracts from the shot image a direction of a visual line of the driver's eyes, opening conditions of the eyes (eyelids), and the like. The vehicle interior imaging unit 16 outputs information of the extracted direction of the driver's visual line, the extracted opening conditions of the eyes, and the like to the dialog device 100”; Par 46 – “Further, the carelessness determination block 52 acquires, from the vehicle interior imaging unit 16, information such as a direction of a visual line of the driver's eyes and opening conditions of the eyes. When the parallax of the eyes is unstable or is not in an appropriate state for perception of an object in the traveling direction, and when the opening degree of the eyes continues to be low, the carelessness determination block 52 determines that the driver is in the careless state.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of YAZDIAN to include analyzing the user’s gaze direction toward an object, as taught by MANABE.
One of ordinary skill would have been motivated to include analyzing the user’s gaze direction toward an object, in order to accurately determine user’s cognitive state (MANABE Par 46).


REGARDING CLAIM 8, YAZDIAN in view of MANABE discloses machine readable and non-transitory medium having information recorded thereon for enabling communication with a user, wherein the information, when read by the machine, causes the machine (YAZDIAN Par 17 – “A computer readable signal medium … with an instruction execution system, apparatus, or device”) to perform: the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 9 is similar to the method of Claim 2; thus it is rejected under the same rationale.

Claim 10 is similar to the method of Claim 3; thus it is rejected under the same rationale.

Claim 11 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 12 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 13 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

Claim 14 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

REGARDING CLAIM 15, YAZDIAN discloses a system for managing a dialogue with a user, comprising: 
a multimodal data analysis unit implemented by a processor and (YAZDIAN Fig. 1 – “Input” and “Observation analysis 101”) configured for receiving information representing surrounding of a user (YAZDIAN Fig. 3; Par 26 – “The system 100 includes an Observation linked to a variety of inputs, including a Maps and GPS 106 module which provide location data, a Calendars 107 module, Wearable Devices 113, Internet of Things (IoT) Devices 114, and Email, Chats, Messages, and Texts 115. The system 100 further includes a Speech Acquisition 108 module, which is communicatively coupled to a Syntactic Parser 109.”; Par 27 – “Analysis 101 module uses these inputs, along with other inputs not shown, to determine the current context of a given situation.”) engaged in an on-going dialogue (YAZDIAN Par 43 – “In a particular embodiment, the digital assistant component 220 could analyze video data captured within the physical environment to determine a level of conversation amongst one or more users (e.g., verbal communication, sign language, etc.). For example, the digital assistant component 220 could maintain user profile data that specifies that a particular user is hearing impaired and frequently converses using sign language, and upon determining that the particular user is relatively quiet, the digital assistant component 220 could perform one or more actions to help stimulate conversation within the physical environment.”; Par 44 – “For example, the digital assistant component 220 could retrieve an instance of audio data that represents dialogue asking the users if they would like to play a game.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”) on a topic of a program (YAZDIAN Par 67 – “In another embodiment, the digital assistant component 220 may be configured to access a repository of conversation starters, current events, discussion topics, news stories, or other information in order to spark conversation among the users. For example, during meal time the system may pose a question or topic to the family in order to generate conversation and discussion.”), wherein the information includes a current response from the user in the on-going dialogue (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”), is acquired from a current scene in which the user is present (YAZDIAN Fig. 3; Par 59 – “FIG. 3 illustrates a plurality of users within a home environment configured with a digital assistant component, according to one embodiment described herein. As shown, the environment 300 includes a plurality of users and an electronic device configured with the digital assistant component 220. In the depicted embodiment, the users are currently sitting down for a meal. The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context.”), and captures characteristics of the user and the current scene (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 56 – “In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 41 – “For example, the digital assistant component 220 could collect information, using one or more input sensor devices 208, about the plurality of users within a physical environment. The digital assistant component 220 could then analyze the collected information to determine a present situational context for the plurality of users that are currently present within the physical environment. For example, the digital assistant component 220 could determine that the users are currently having dinner within the physical environment. The digital assistant component 220 could determine an action to perform based on the determined present situational context. For instance, the digital assistant component 220 could consider a level of social interaction currently occurring within the physical environment amongst a plurality of users.”), and extracting relevant features from the information (YAZDIAN Par 50 – “For example, each user might have a GPS device associated with them, and the system may periodically poll each device to learn the current location of each family member. This device could be a cell phone, purpose-built GPS device, a wearable GPS, or any other suitable device.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful.”; Par 70 – “As shown, the method 400 begins at block 410, where the digital assistant component 220 collects information, using one or more input sensor devices, about a plurality of users within a physical environment. The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 

a dialogue context info determiner implemented by a processor and (YAZDIAN Fig. 1 – “Syntactic Parser 109; Entity Extraction 110; Intent Determination 111; Observation Analysis 101”) configured for determining a dialogue context surrounding the current scene based on the relevant features (YAZDIAN Par 59 – “The digital assistant component 220 could monitor the conversations of the users (e.g., using one or more microphone devices) and could analyze sound data collected from the conversations to determine a current situational context. For example, the digital assistant component 220 could analyze collected sound data using a speech-to-text analysis module and could determine that one of the users spoke the phrase “Get ready for dinner!” Based on this, the digital assistant component 220 could analyze the phrase and could determine that the word “dinner” corresponds to a predefined situational context (e.g., a meal).”; Par 70 – “The digital assistant component 220 analyzes the collected information to determine a present situational context for the plurality of users (block 415). For example, the digital assistant component 220 could analyze the collected sensor data to determine a current activity that the plurality of users are currently taking part in. As an example, the digital assistant component 220 could determine that the members of a family are currently having dinner within the physical environment. Additionally, the digital assistant component 220 could the identity of the users that are currently present within the physical environment.”); 
a user state estimator implemented by a processor and (YAZDIAN Fig. 1 – “Person State 104”) configured for detecting, based on the relevant features, an appearance (YAZDIAN Par 74 – “Additionally, in the depicted embodiment, the digital assistant component 220 analyzes video data using one or more facial recognition techniques to determine an identity of a second one of the plurality of users within the physical environment (block 520). For example, the digital assistant component 220 could store data describing the appearance of each known user within the user profile data.”; Par 60 – “For example, the user profile could specify that one of the children present within the physical environment 300 has a particular favorite fictional character.”; Par 63 – “If those users are children, the digital assistant component 220 may provide some direction, sing a song, play specific audio, show video or other entertaining content, provide a game, or some other content to help motivate the children to put their shoes on and get ready to go. …. If the digital assistant component 220 determines that an adult user needs to begin getting ready or perform some task to leave on time, it may prompt them differently.”; Par 67 – “For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”) and a state of the user  (YAZDIAN Par 27 – “The Observation Analysis 101 module is also coupled to a Person State 104 module which provides a current “state” of each user, User Profiles 103 which store user preferences and selections, and Relationship Profiles 105 which define the relationships between each of the users.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state.”; Par 52 – “In one embodiment, the speech acquisition module is further linked to a tone or emotion analysis module, which can detect the tone that a user is using when he or she speaks. This tone analysis may inform the system of the user's current emotional state. Additionally, this module could allow the system to understand that a user is in a hurry, or is angry, upset, excited, frustrated, or any other emotion that might be useful. The system may adjust its actions based on this analysis. For example, the digital assistant component 220 might decide to postpone informing the user about something, or may provide a song, video, game, or other media to the user in an effort to soothe him or her.”; Par 56 – “In one embodiment, the digital assistant component 220 may store a user profile specifying a “person state” for each user. This person state could be based on a user informing the digital assistant component 220 of the state of themselves or another user, or could be based on observations and information received by the system, such as the user's tone of voice, location, or other information. In some embodiments, a user's “person state” includes information such as their current physical location and physical wellbeing including heartrate, breathing rate, stress levels, and whether or not they are sick. Additionally, the person state may include information about whether an individual is available or whether they are asleep, at work, or otherwise occupied. In some embodiments, a user's “person state” further includes information about their mental and emotional state.”; Par 57 – “For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach. Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all. In another embodiment, if a child's person state indicates that they are upset, the system may provide a prompt to a parent or caregiver”); and 
a dialogue controller implemented by a processor and (YAZDIAN Fig. 1 – “Observation Analysis 101; Action Queue 102; Output”; Par 28 – “The Action Queue 102 handles the execution of the actions that are determined by the Observation Analysis 101. The Action Queue is connected to a variety of devices and modules, including a Scheduler 118 which actually implements the actions and orders them. The Scheduler 118 is coupled to Email, Chats, Messages, and Texts 116 as well as an Expressive Text-To-Speech 119 module. The Scheduler 119 is further connected to Calendars 117 for the users, Audio Media 120 such as songs and other audio cues, Tv and Visual or Mixed Media 121 like games and video, and to Computer and Internet Use 122.”) configured for 
[assessing, based on the state of the user, whether to continue the on-going dialogue on the topic of the program] (YAZDIAN Par 57 – “Additionally, if a user's person state indicates that they are busy or at work, the system may refrain from providing verbal prompts and may provide only silent output to the user, or may provide no output at all. In another embodiment, if a child's person state indicates that they are upset, the system may provide a prompt to a parent or caregiver.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection participating in and continuing conversations.”), and
generating a feedback directed to the current response of the user (YAZDIAN Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”) based on [a result of the assessing], the appearance of the user, and the dialogue context (YAZDIAN Par 57 – “In some embodiments, the digital assistant component 220 is configured to use this “person state” when determining what sort of prompt or output is appropriate for each user at any given time. For example, if a user's person state indicates that they are currently angry, the system may decide to use a gentler or more soothing approach.”; Par 60 – “The digital assistant component 220 could then access a repository (e.g., a remote database) to determine one or more actions corresponding to the situational context. For example, the digital assistant component 220 could determine one or more interactive games that can be played while the family is sitting down to dinner. In one embodiment, the digital assistant component 220 is configured to consider a user profile for one or more of the users, specifying preferences of the one or more users. For example, the user profile could specify that one of the children present within the physical a text-to-speech module corresponding to the favorite fictional character, in order to read the dialogue for the interactive game using a voice effect that corresponds to the fictional character.”; Par 67 – “The digital assistant component 220 may further limit its topic suggestions or news stories based on the users present. For example, if younger children are present the system will not attempt to prompt a discussion about foreign policy or violent crime. Similarly, the digital assistant component 220 may be configured to avoid childish topics when only adults are present.”; Par 68 – “Generally, the digital assistant component 220 can continuously monitor data collected from one or more microphone devices to determine a level of conversation amongst the users in the physical environment. If the conversation starter has failed to initiate conversation, or if the users request a different topic, the digital assistant component 220 can provide a new one and may further adjust its future topic selection based on this failure.”; Par 69 – “Additionally, the digital assistant component 220 may be configured to provide additional related information or searches that the user may find relevant or interesting based on his or her prior searches or other activity. In this embodiment, the system may be more capable of participating in and continuing conversations.”).
YADIAN does not explicitly teach the [square-bracketed] limitations. In other words, YADIAN teaches a method/system that verbally interacts with a user and changes its response/feedback based on accessing user’s state (Par 57) and changing a topic and/or refraining the verbal interaction (Pars 57, 68, and 69).  YADIAN teaches refraining the conversation (Par 57); thus, YADIAN implicitly suggests determining whether or not to continue the conversation/interaction with a user.  However, for the clarity of the rejection, Examiner provides MANABE.

MANABE explicitly discloses the [square-bracketed] limitations.  MANABE discloses a method/system conversing a user, comprising:
 [assessing, based on the state of the user, whether to continue the on-going dialogue on the topic of the program] (MANABE Par 63 – “In S107, it is determined whether a conversation stopping condition has been satisfied. Examples of the conversation stopping condition include a condition that the user has given utterance with instructions to end the conversation, a condition that the driving load on the user has become high, and a condition that the driver has recovered to a normal arousal state. When it is determined that the conversation stopping condition has been satisfied in S107, the conversation started in S106 is forcibly stopped, and the conversation start processing is once ended.”; Par 69 – “In S115, similarly to S107, it is determined whether the conversation stopping condition has been satisfied. When it is determined that the conversation stopping condition has been satisfied in S115, the conversation started in S112 or S114 is forcibly stopped, and the conversation start processing is once ended. On the other hand, when it is determined that the conversation stopping condition has not been satisfied in S115, the processing proceeds to S116. In S116, it is determined whether the conversation started in S112 or S114 has been completed. When it is determined that the conversation still continues in S116, standby is kept until the completion of the conversation by repeating the determination of S115 and S116. When it is determined that the conversation has been completed in S116, the conversation start processing is once ended.”; Par 101 – “According to the present embodiment, a headline sentence is incorporated into the opening of a conversation that conveys news information. When the news information used for the conversation actually has a content that the driver is not interested in and there is thus no sign of improvement in the careless state, the dialog device 100 can quickly end the conversation with the driver concerning that news information and change the topic to different news information. As thus described, when the driver's uninterested response to introduction of the headline sentence can be detected and the topic can be changed, it is possible to reduce cases where the driver finds it vexing to be spoken to by the dialog device 100”), and
generating a feedback directed to the current response of the user based on [a result of the assessing], the appearance of the user, and the dialogue context (MANABE Par 64 – “On the other hand, when it is determined that the conversation stopping condition has not been satisfied in S107, the processing proceeds to S108. In S108, it is determined whether an opening part of the conversation started in S106, such as introduction of a headline sentence, has been ended. When it is determined that the opening part of the conversation still continues in S108, standby is kept until the opening part is ended by repeating the determination of S107 and S108. When it is determined that the opening part of the conversation is ended in S108, the processing proceeds to S109”; Par 65 – “In S109, for estimating whether a reaction of the driver to the opening part of the conversation is favorable, it is determined whether the careless state of the driver has been improved. When it is estimated that the reaction to the current conversation topic is favorable and the careless state has been improved in S109, repetition of S107 to S109 is made. Accordingly, the conversation that the driver is interested in is continued.”; Par 66 –“On the other hand, when it is estimated that the careless state has not been improved and the reaction of the driver to the current topic is not favorable in S109, the processing proceeds to S110. In S110, the topic is changed and the conversation with the driver is continued.”; Par 46 – “Further, the carelessness determination block 52 acquires, from the vehicle interior imaging unit 16, information such as a direction of a visual line of the driver's eyes and opening conditions of the eyes. When the parallax of the eyes is unstable or is not in an appropriate state for perception of an object in the traveling direction, and when the opening degree of the eyes continues to be low, the carelessness determination block 52 determines that the driver is in the careless state.”; Par 72 – “Dialog device: “You seem to be bored. Why don't we talk about something?””; Par 114 – “Moreover, when movements of the driver's hands and body are detectable by the in-vehicle camera, the careless state may be estimated based on such an action of the driver rubbing the eyes or the face with his or her hand or such an action of the driver frequently correcting his or her seated position and posture.”).

One of ordinary skill would have been motivated to include accessing whether or not to continue a conversation, in order to provide information that user is more interested in (MANABE Par 101).

Claim 16 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 17 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 18 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 19 is similar to the method of Claim 5; thus, it is rejected under the same rationale.

Claim 20 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

Claim 21 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655